Citation Nr: 1445713	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to July 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an April 2012 videoconference Board hearing, the transcript of which is included in the VBMS system. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the diagnoses currently of record, which include PTSD, depression, and anxiety, the Board has recharacterized the claim as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, depressive disorder, and anxiety disorder. 

2.  The Veteran sustained a gunshot wound to the leg after being shot by civilian during service. 

3.  The Veteran's PTSD is due to the verified in-service personal assault stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of PTSD, depressive disorder, and anxiety disorder are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Psychiatric Disorder

The Veteran essentially contends that he has a psychiatric disorder as a result of a gunshot wound to the left thigh while in service.  A January 1981 hospital admission note confirms that the Veteran was diagnosed and treated for a gunshot wound to the left thigh during service.  As such, the Board finds that the Veteran's in-service stressor has been adequately verified.  Accordingly, the remaining questions are whether the Veteran has a currently diagnosed psychiatric disorder, and whether the psychiatric disorder is related to service.  

The evidence of record includes a September 5, 2003 VA psychiatry intake evaluation, where the Veteran was noted to have been referred by his primary care physician for symptoms of depression.  The Veteran noted that he was unable to identify any stressors at that time.  The VA psychiatrist noted that the Veteran had a history of child sexual abuse by a neighbor at the age of six; however, the Veteran denied having had any problems associated with this incident during his life.  A mental status examination was performed and the Veteran was diagnosed with depression, not otherwise specified.  

In a July 21, 2008 VA treatment note, the Veteran was seen for symptoms related to bipolar disorder, depression, and anxiety.  In a following July 28, 2008 VA treatment note, the Veteran reported a return of traumatic memories from military service and also from childhood.  During an evaluation, the Veteran was noted to endorse traumas of both sexual abuse and experiences during military service that were "frightening, horrifying, or upsetting."  A mental status examination was conducted and the Veteran was diagnosed with PTSD and cognitive disorder, not otherwise specified.  

Also of record is a February 2009 private psychological evaluation report from 
Dr. P.M., a psychologist.  The evaluation was requested by the Disability Determination Service of the Texas Rehabilitation Commission.  During the evaluation, the Veteran reported that he was diagnosed with bipolar disorder and PTSD.  The Veteran stated that he had been sexually abused as a child and was shot while in service.  Symptoms were reported as racing thoughts, anger, depression, difficulty sleeping, anxiety, and avoiding public places.  Dr. P.M. conducted a mental status examination and diagnosed the Veteran with Axis I bipolar disorder, alcohol dependence, and PTSD.  An opinion as to the etiology of the disorders was not provided.  

In a March 26, 2009 VA psychiatry note, the Veteran underwent a mental status examination and was diagnosed with bipolar disorder-mixed with current increased agitation and anxiety, impulse control concerns, depression not otherwise specified, and anxiety not otherwise specified.  In a March 29, 2009 VA social work record, the Veteran was afforded a mental status examination and diagnosed with depression.  PTSD was ruled out.  In a March 30, 2009 VA treatment record, a VA psychologist performed a mental status examination and diagnosed the Veteran with bipolar disorder, not otherwise specified with symptoms of depression.  

During an April 7, 2009 VA social work treatment note, the Veteran reported that, five days prior, he had a nightmare of being shot.  He reported that his wife tried to wake him up and he attacked her because he did not recognize who she was.  Past psychiatric history was noted as PTSD, and depression.  The Veteran reported that he had nightmares related to being a victim of a violent crime during service.  He reported being shot by someone in 1980 or 1981.  The Veteran stated that he relived the event during waking hours, had nightmares of dead people under his bed and in his garage, and had heard voices for approximately 1.5 years.  A mental status examination was conducted at that time, and the Veteran was diagnosed with depression.  PTSD was again ruled out.  

In a separate April 7, 2009 VA psychiatry evaluation, the VA psychiatrist noted that the Veteran had a history of bipolar disorder and anxiety disorder and presented to the psychiatric emergency room with worsening PTSD symptoms related to childhood sexual molestation and a gunshot wound in service.  A mental status examination was conducted; however, a diagnosis at that time was not provided.   

In an April 14, 2009 VA social work consultation record, a VA licensed social worker noted that the Veteran complained of depressed mood and PTSD-type symptoms.  The Veteran explained that during the past 1.5 years he had become increasingly withdrawn, isolated, and irritable.  He had been bothered by nightmares of the prior assault, fighting and killing in his dreams, and had feelings of hypervigilance in crowds of people.  A diagnosis was not rendered at that time.  

The Veteran was afforded a VA examination in May 2009 to assist in determining the nature and etiology of the Veteran's psychiatric disorders.  The VA examiner stated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD; however, the examiner indicated that the Axis I diagnoses were depressive disorder and cognitive disorder.  The Board finds that the diagnoses rendered by the May 2009 examiner are unclear.  The examiner noted that there were some PTSD symptoms consistently reported, but the majority of his symptoms were consistent with depression.  Further, the VA examiner did not render an opinion as to the etiology of the Veteran's psychiatric disorder, including depressive disorder and/or PTSD.  For these reasons, the Board finds the May 2009 medical opinion to be of no probative value.

In a June 15, 2009 VA psychiatry note, the Veteran noted that he had attended his first PTSD 101 course and noted that he was grateful to finally have a diagnosis for the symptoms he had been suffering with for many years.  The Veteran continued to report having nightmares, flashbacks, and intrusive thoughts.   A mental status examination was performed and the Veteran was diagnosed with bipolar disorder, depression, anxiety, and PTSD.  

During a September 15, 2011 VA psychiatry note, the Veteran complained of many family conflicts with his two brothers.  A mental status examination was conducted and the Veteran was noted to have continued nightmares and intrusive thoughts of the in-service incident when he was fired upon.  He continued to have feelings of depression and believed that his life was not worth living.  The following diagnosis was rendered: "PTSD, chronic (military-related [not combat], with unknown contribution of childhood abuse), currently in early part of anniversary reaction (usually crescendos in early January) cognitive disorder, NOS." 

In a December 15, 2011 VA psychiatry note, the Veteran reported that while in the military, he was shot in the leg by an African American civilian.  Since that time, the Veteran reported feeling uncomfortable when around African Americans and tried to avoid them.  He also stated that he took to alcohol after the shooting incident.  Two weeks after the shooting, he reported being withdrawn from his family and was feeling angry all the time.  He also reported that he became hypervigilant.  The Veteran was again diagnosed with Axis I "PTSD, chronic (military-related [not combat], with unknown contribution of childhood abuse), currently in early part of anniversary reaction (usually crescendos in early January) cognitive disorder, NOS."  

In a March 14, 2012 VA psychiatry note, the Veteran reported that his wife was thinking of divorcing him as she had difficulty understanding his PTSD symptoms with his anger outbursts, detachment, and loss of interest.  The Veteran also reported that although his sleep had improved, he still woke up with nightmares of being shot and being unable to escape.  These nightmares were reported to occur approximately three times a week.  After the in-service shooting incident, the Veteran stated that he had difficulty relating to his family, including his wife and children.  A mental status examination was conducted and the VA psychiatrist noted that the Veteran had ongoing PTSD symptoms and dysthymic features.  An Axis I diagnosis of "PTSD, chronic (military-related [not combat], with unknown contribution of childhood abuse), currently in early part of anniversary reaction (usually crescendos in early January) cognitive disorder, NOS" was continued.    

In an April 2013 VA psychiatry note, the Veteran noted that he traced his PTSD symptoms back to the event that occurred in service when he was shot by someone.  The Veteran stated, "I couldn't hit him, I couldn't run...he shot me in the leg...I watched it happen...[now] whenever somebody tries to take control, I say, 'that's not going to happen again.'"  After the incident, the Veteran reported that he started drinking heavily, could not keep a job, and even attempted suicide.  

The Board notes that more recent VA treatment records continue to diagnose the Veteran with PTSD and have related the disorder, at least in part, to service.  See August 2012, November 2012, January 2013, April 2013, May 2013, June 2013, and July 2013 VA psychiatry treatment notes (all diagnosing "PTSD, chronic (military-related [not combat], with unknown contribution of childhood abuse), currently in early part of anniversary reaction (usually crescendos in early January) Cognitive disorder, NOS").

Pursuant to the Board's April 2014 remand, the Veteran was afforded another VA psychiatric examination in June 2014.  The examiner noted that the claims file was reviewed.  The VA examiner diagnosed the Veteran with depressive disorder and opined that it was not related to the Veteran's in-service gunshot wound.  The examiner stated that although the Veteran readily said "yes" to most symptoms of PTSD there was not adequate proof that one isolated incident of personal assault in the early 1980s actually caused PTSD.  The examiner indicated that past records showed that the Veteran stated that he was abused as a child and that was leading to some intrusive memories and causing anxiety.  The examiner opined that PTSD symptoms cited by the Veteran started in the context of filing his claim in 2008. Before filing his claim, the Veteran mentioned other life stressors leading to depressive symptoms.  The examiner further opined that the Veteran did not receive any mental treatment and did not complain of PTSD before 2003.  Therefore, the examiner opined that the Veteran's overall picture did not point to him as having PTSD and that his depressive disorder was not related to service.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD, and whether his PTSD is related to service.  As noted above, the June 2014 VA examiner opined that the Veteran did not meet the criteria for PTSD and that other life stressors (including childhood sexual abuse) were responsible for his symptoms of depression.  However, numerous VA treatment records and the February 2009 private psychiatric evaluation from Dr. P.M. have diagnosed the Veteran with PTSD.  VA treatment records have also related the Veteran's PTSD, at least in part, to service.  

Further, the June 2014 VA examiner stated that the Veteran's PTSD symptoms first started in the context of filing his claim in 2008; however, VA treatment records reveal that the Veteran was reporting symptoms of depression as early as 2003.  Moreover, despite the June 2014 VA examiner's opinion that the Veteran's childhood abuse led to some intrusive memories and was causing anxiety, the Veteran stated that he was unable to identify any specific stressors and denied having had problems related to his childhood sexual abuse.  See September 5, 2003 VA psychiatry intake evaluation.  
The Board acknowledges the lack of treatment and complaints for depression and PTSD-related symptoms for approximately 20 years after the 1981 in-service shooting.  The Veteran testified, however, that he did not know that he was "injured or wounded in my mind" as a result of the in-service incident.  See May 2014 Board Hearing Transcript at pg. 9.  His wife also testified that the Veteran's demeanor changed after he was shot and he began having nightmares and could not sleep.  Id at pg. 16. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV), which has been related to the in-service incident resulting in a gunshot wound.  Accordingly, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

In addition to PTSD, the Veteran is shown to have current diagnoses of depressive disorder, bipolar disorder, and anxiety disorder.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 23 Vet. App. 1.  The Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with PTSD, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD, a mood disorder that generally includes depression and anxiety.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  For these reasons, the Board finds that an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder are related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


